Citation Nr: 1646596	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  14-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than March 25, 2010, for the assignment of a 40 percent rating for service-connected lumbar spine disability.

2.  Entitlement to an initial disability rating higher than 20 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active service from April 1976 to April 1979 and January 1991 to May 1991.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an effective date earlier than March 25, 2010, for the assignment of a 40 percent rating for a lumbar spine disability.

In June 2014, the Veteran withdrew his request for a hearing.

More recently, in a March 2016 rating decision, the RO granted service connection for right lower extremity radiculopathy associated with the lumbar spine disability and assigned a 10 percent rating.  The Veteran expressed disagreement with the rating assigned.  In a September 2016 statement of the case, the RO increased the rating from 10 to 20 percent for right lower extremity radiculopathy, decision effective November 23, 2015 and such increase was implemented in a September 2016 rating decision.  The Veteran continued to disagree with the rating assigned and perfected a timely appeal.  In October 2016, the RO certified to the Board the issue of an increased rating for right lower extremity radiculopathy.  The Board has therefore merged this issue into the instant appeal, as reflected on the title page of this decision.  

In a November 2016 rating decision, the RO determined that clear and unmistakable error (CUE) existed in the March 2016 rating decision to the extent that it assigned a November 2015 effective date for the award of service connection for right lower extremity radiculopathy; consequently, the RO assigned an earlier effective date of October 21, 2015.   

Also in the November 2016 rating decision, the RO granted service connection for left lower extremity radiculopathy, assigning a 10 percent rating from July 7, 2016.  The Veteran has not, to date, disagreed with the rating or effective date assigned and the issue is not currently in appellate status.


FINDINGS OF FACT

1.  A December 2010 Board decision denied a rating higher than 20 percent for the Veteran's service-connected lumbar spine disability prior to March 25, 2010, and a rating higher than 40 percent thereafter.  

2.  The Veteran did not file a motion for reconsideration or vacate of the December 2010 Board decision or a notice of appeal to the United States Court of Appeals for Veterans Claims, and did not claim clear and unmistakable error in the Board decision.

3.   The Veteran's March 2011 request for an effective date earlier than March 25, 2010, for the assignment of the 40 percent rating for his service-connected lumbar spine disability was a legal nullity and does not raise a claim for an earlier effective date.  

4.  Moderately severe incomplete paralysis of the right sciatic nerve has not been demonstrated or approximated.   


CONCLUSIONS OF LAW

1.  The Board's December 2010 decision that denied a rating higher than 20 percent for the service connected lumbar spine disability prior to March 25, 2010, and a rating higher than 40 percent thereafter, is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2015).

 2. The Veteran's March 2011 request for entitlement to an earlier effective date for the assignment of the 40 percent rating for his lumbar spine disability is not a legally recognizable claim, and raises no question to be decided.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The criteria for an initial rating higher than 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.20, 4.27, 4.120, 4.123, 4.124a, Diagnostic Code (DC) 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104 (d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  
II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

For the reasons explained below, the earlier effective date claim must be dismissed as a matter of law, and the VCAA is therefore inapplicable to this claim.  38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

The Veteran's appeal concerning the radiculopathy in the right lower extremity arose from his disagreement with the initial rating assigned following the RO's grant of service connection for the disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record includes his service treatment records (STRs), service personnel records, post-service VA and private treatment records, records from the Social Security Administration, and his contentions in support of the claim.  During the appeal period, VA afforded the Veteran neurologic examinations in February and November 2016, and those examinations are adequate for rating the claim.  Indeed, the VA examiner reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

III.  Earlier Effective Date Claim

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110 (a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2) (2015).

In general, Board decisions are final as of the date of issuance and mailing. 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  A final Board decision can be challenged in four ways.  First, the Court can review a Board decision where the appellant files a Notice of Appeal (NOA) to the Court within 120 days of notice of the Board decision.  Second, the Board can reconsider a Board decision where the appellant files a motion for reconsideration of the decision.  Third, the Board can vacate a Board decision where the appellant files a motion to vacate the decision.  Fourth, a motion can be filed for revision of a Board decision based on clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. § 7266; 38 C.F.R. § 20.1403; Rosler v. Derwinski, 1 Vet. App. 241, 245-46 (1991); Harris v. Nicholson, 19 Vet. App. 345, 348 (2005).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411  (2015).  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404 (b).

The United States Court of Appeals for Veterans Claims (Court) held that appellants are prohibited from collaterally attacking a prior final rating or Board decision by filing a freestanding earlier effective date claim.  The Court explained that, once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, there are no freestanding claims for an earlier effective date.  The Veteran must timely appeal the VA rating decision or Board decision that assigned the effective date in question.  If an untimely freestanding claim for an earlier effective is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300. 

Although there are numerous exceptions to the rule of finality and application of res judicata within the VA adjudication system, a new and distinct claim for an earlier effective date is not one of the recognized statutory exceptions to finality.  See DiCarlo v. Nicholson, 20 Vet. App. 52 (2006).

Historically, in this case, an October 2007 rating decision continued a 20 percent rating for his service-connected lumbar spine disability.  The Veteran perfected a timely appeal of such decision.  In a September 2010 rating decision, the RO increased the rating to 40 percent, effective March 25, 2010.  

Thereafter, the case was certified to the Board, and in a December 2010 decision, the Board denied a rating for higher than 20 percent for the lumbar spine disability prior to March 25, 2010, and a rating higher than 40 percent thereafter.  VA Form 4597, Board of Veterans' Appeals Notice, was attached to that decision.  

In March 2011, VA received the Veteran's request for an effective date earlier than March 25, 2010, for the assignment of the 40 percent for lumbar spine disability.  In a February 2012 rating decision, the RO denied an earlier effective date, and the Veteran timely perfected the instant appeal.

On review of all evidence, the Board finds that the Veteran's earlier effective date for the assignment of the 40 percent rating for his lumbar spine disability must be dismissed.  In its December 2010 decision, the Board specifically considered whether the Veteran was entitled to the 40 percent rating for lumbar spine disability prior to March 25, 2010, when it adjudicated the issue of entitlement to a rating higher than 20 percent prior to March 25, 2010.  Neither the Veteran nor representative filed a motion for reconsideration or vacate, or a notice of appeal to the United States Court of Appeals for Veterans Claims.  The December 2010 Board decision therefore became final.  

Because the effective date for the assignment of the 40 percent rating for lumbar spine disability, as adjudicated in the December 2010 Board decision, became final, the Veteran's only recourse is to have the final decision revised on the grounds of clear and unmistakable error (CUE).  See 38 C.F.R. § 3.105; Rudd, supra.  In this case however, the Veteran did not claim CUE in the December 2010 Board decision.  

Consequently, the Veteran's attempt in his March 2011 statement, to now attack the finality of the Board's final December 2010 decision is not permissible under Rudd.  Indeed, there is no basis in law for a freestanding earlier effective date claim in matters that have already been addressed in a final Board decision which already specifically considered entitlement to a higher rating earlier than the effective date assigned.  The Veteran in this case did not raise a proper claim for the earlier effective date sought, and his March 2011 request is a legal nullity.  There is no basis for the Board to consider his effective date request as a claim and no basis for adjudication of the issue on the merits.  The Board therefore must dismiss the claim.  Rudd, supra.; Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding that plain statutory language is applied unless it creates absurd results).  

The Board is bound by the laws and regulations that apply to veterans' claims. 38 U.S.C.A. § 7104 (c); 38 C.F.R. §§ 19.5, 20.101(a).  For the reasons stated above, those laws and regulations preclude the Board from addressing the Veteran's earlier effective date claim on the merits.

IV.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4 . 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155 (West 2014).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  If there is a question as to which rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §§ 4.7 (2015). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's radiculopathy of right lower extremity is currently evaluated as 20 percent under DC 8520 which provides disability ratings for incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Turning now to the relevant facts in this case, the Veteran has been in receipt of a 20 percent rating for radiculopathy of the right lower extremity since October 21, 2015. 
 
The record reflects that, in November 2015, he was seen in VA consultation for right leg pain secondary to his lumbar spine disability.  He reported intermittent achiness into the right leg, as well as a burning sensation into the right shin, with infrequent discomfort in the hip or groin.  On examination, no gait abnormality was noted.  He had no significant leg length discrepancy.  The examiner noted that the Veteran's thigh was not necessarily tender.  He had normal strength in the right quadriceps, and 4+ to 5 strength in his hip flexor.

In a December 2015 statement, the Veteran continued to report that the pain in his lumbar spine radiates down his right leg.

According to January 2016 VA physical therapy notes, the Veteran reported continued low back pain with increased pain into the right lower extremity.  He described his right leg pain as constant, burning, and with pins and needles at times, which he felt increased with walking, prolonged sitting, bending over, coughing, and sleeping on left side.  The examiner noted that the Veteran had numbness to the right buttock, lateral thigh burning, and pain/ burning to the right knee and shin.
Muscle strength of the right hip flexor was graded 4/5.   

According to January 2016 VA neurosurgery consultation notes, clinically right L4 radiculopathy was demonstrated.

According to a February 2016 examination report, the Veteran's spine was examined and it was noted that about 6 months prior, he had developed right leg symptoms.  He reported a constant, sharp, burning right-sided low back pain that extended into the right lateral thigh and down the anterior of the leg.  He described the weakness in his right leg as a decreased balance/feeling unsteady on the right leg with symptoms worse with squatting, bending, standing, and prolonged walking and sitting. He denied any numbness, bowel, or bladder symptoms. On examination, muscle strength, sensory, and ankle reflex testing in the right lower extremity was normal.  Reflex of the right knee was graded as 1+ (hypoactive).  Straight leg raising test was negative.  The examiner indicated that the Veteran has signs and symptoms due to radiculopathy of the right lower extremity manifested by mild intermittent pain.  His radiculopathy on the right involved the sciatic nerve at L4, L5, S1, S2, and S3 and the examiner described it as mild in severity.  Diagnostic testing suggested right L4 compromise.  The examiner attributed the right L4 radiculopathy to the Veteran's service-connected lumbar spine disability. 

The March 2016 rating decision granted service connection for radiculopathy of the right lower extremity, assigning a 10 percent rating under DC 8520.  

In his March 2016 notice of disagreement (NOD), the Veteran reported right leg weakness and buckling.  He stated that the burning pain in his right leg prevents him from getting to the bathroom in a timely manner.  He also commented that the February 2016 examination took place two days after he had had an injection.  He stated that his nerve damage is moderate and requested a 20-30 percent rating.

Along with his NOD, the Veteran submitted lay statements in support of the claim.  His coworker, R.B., noted that the Veteran had missed scheduled days at work due to back and leg pain.  Another coworker, S.W., recalled that the Veteran always walked around at work in constant pain; she also noticed that he began to limp more.  In addition, S.P. who identified herself as the Veteran's "significant other" stated that she has witnessed the Veteran in pain on a daily basis.  

An MRI of the lumbar spine taken in May 2016 showed evidence of potential compromise of exiting L4 nerve root.

The July 2016 VA Pain Clinic notes reflect that the Veteran reported subjective weakness of the right lower extremity. 

According to August 1, 2016 VA physical therapy notes, the Veteran presented for an electrodiagnostic evaluation of right leg pain, as relevant.  He described pain in the right lateral hip, anterior thigh, and medial lower leg.  Evaluation revealed an antalgic gait, favoring the right side.  He had normal heel-to-toe pattern.   There was no atrophy in the right lower extremity.  Motor strength testing was normal in the lower extremities.  Sensation was intact in the L3-S1 dermatomes.  Patellar reflexes were decreased (1-2+) in the right lower extremity.  Reflexes in the medial hamstring and Achilles of right lower extremity were normal.  Seated straight leg raise and slump tests were negative.

According to August 9, 2016 VA physical therapy notes, the Veteran reported no change in symptoms.  The physical therapist noted that the Veteran continued with low back pain with radiation to the legs and bilateral "giving out," right greater than the left.  

According to August 10, 2016 VA neurosurgery outpatient notes, the Veteran stated that his symptoms were "about the same if not better."  He indicated that although his symptoms were initially worse on the right, they are almost exclusively on the left.  On evaluation, strength testing in the lower extremities was normal and sensation along the dermatomes was normal.  His gait was well-intact with a cane.  
Electrodiagnostic impression was mild chronic neurogenic changes in the right L3/4 nerve root distribution with mild chronic right L3/4 radiculopathy.  Physical therapy was increased to two times per week.

The September 2016 rating decision increased the rating for right lower extremity radiculopathy from 10 to 20 percent, effective November 23, 2015, which was subsequently assigned from an earlier date of October 21, 2015.  
The Veteran continued to appeal for a higher rating.  See October 2016 VA Form 21-0958.

According to October 2016 VA neurology notes, the medical provider called the Veteran as he was scheduled for a neurology consultation the following day.  The Veteran stated that he had been receiving physical therapy and going to the pain clinic.  He reported that he had no neurological symptoms down his legs.  The provider discussed with the Veteran that surgery was not indicated in the absence of any radicular or claudicatory symptoms.  They both agreed to cancel the consultation set for the following day.  The Veteran agreed that he would continue with his current treatment and seek help should his symptoms reappear.    

In conjunction with a separate claim for radiculopathy of the left lower extremity, the Veteran was afforded an additional neurologic examination in November 2016 during which his right lower extremity was also examined.  The examination report indicates that the Veteran has mild intermittent pain and moderate numbness in the right lower extremity.  Constant pain and/or paresthesia/dysesthesias were not shown.  Muscle strength, sensory, and deep tendon reflex testing in the right lower extremity was normal.  Muscle atrophy was not present.   He had no trophic changes in the right lower extremity attributable to radiculopathy.  The examiner concluded that the Veteran has mild incomplete paralysis of the right sciatic nerve.  The remaining nerves in the right lower extremity were considered normal.  

On review of all evidence, both lay and medical, the Board finds that a rating higher than 20 percent for right lower extremity radiculopathy is not warranted at any time during the appeal period.  The evidence shows that the Veteran has mild, intermittent radicular pain which he describes as a burning-type sensation, and such finding is consistent with his August 2016 electrodiagnostic testing revealing mild overall impairment.  In addition to the radicular pain, he is shown to exhibit an occasional decrease in the strength of his right hip flexor (as seen in November 2015 and January 2016, but not during the February and November 2016 VA examinations) and occasional reflexes in his right knee (during the February 2016 examination and August 2016 physical therapy session, but not during the November 2016 VA examination).  

Nonetheless, the evidence also shows that strength in the Veteran's right quadriceps has consistently been regarded as normal when tested during the VA examinations.  In addition, his reflexes in the right medial hamstring, Achilles, and ankle were normal when tested.  Moreover, while acknowledging the Veteran's radiating and burning right leg pain and occasional numbness, the Board observes that sensory testing of his right lower extremity was completely intact in all relevant dermatomes when tested during the February and November 2016 VA examinations.  In addition, there is no evidence of any muscle atrophy or trophic changes in the right lower extremity due to radiculopathy.  

Based on this body of evidence, the Board finds that the Veteran's disability does not rise to the level of moderately severe neurologic impairment in the right lower extremity at any time during the appeal period and therefore concludes that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for right lower extremity radiculopathy under DC 8520.  

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected right lower extremity radiculopathy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating, with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As shown above, the symptoms of the Veteran's right lower extremity radiculopathy is contemplated by the rating schedule.  38 C.F.R. § 4.124a, DC 8520 (2015).

Accordingly, the rating criteria contemplate the Veteran's service-connected right lower extremity radiculopathy.  There is no evidence in the record or allegation of symptoms of and/or impairment due to this disability not encompassed by the criteria for the schedular rating assigned.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presented disability is not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the appellant has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.









ORDER

The freestanding claim for an effective date earlier than March 25, 2010, for the assignment of the 40 percent rating for service-connected lumbar spine disability is dismissed.

An initial disability rating higher than 20 percent for right lower extremity radiculopathy is denied.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


